1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4
      DEMETRIUS LAMAR BROCK,                          Case No. 3:20-cv-00220-LRH-WGC
5
            Petitioner,
6                                                     ORDER
            v.
7

8     RENEE BAKER, et al.,
9           Respondents.
10

11

12          In this habeas corpus action, the respondents filed an answer on March 12, 2021
13   (ECF No. 17). The petitioner, Demetrius Lamar Brock, represented by counsel, was
14   then due to file a reply by April 26, 2021. See Order entered April 16, 2020 (ECF No. 3)
15   (45 days for reply).
16          On April 26, 2021, Petitioner filed a motion for extension of time (ECF No. 25),
17   requesting an extension of time, of 30 days, to May 26, 2021, to file his reply.
18   Petitioner’s counsel states that the extension of time is necessary because of the
19   lengthy record and lengthy answer. Respondents do not oppose the motion for
20   extension of time.
21          The Court finds that Petitioner’s motion for extension of time is made in good
22   faith and not solely for the purpose of delay, and that there is good cause for the
23   extension of time.
24          IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of
25   Time (ECF No. 25) is GRANTED. Petitioner will have until and including May 26, 2021,
26   to file his reply to Respondents’ answer.
27   ///
28   ///
                                                  1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered April 16, 2020 (ECF No. 3) will remain in

3    effect.

4

5              DATED this 28th day of April, 2021.

6

7
                                                LARRY R. HICKS
8                                               UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
